Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 30 March 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.


          
            Dear Sir
            Philadelphia Mar. 30. 1792.
          
          Your favor of the 5th. came to hand on the 16th. inst. The Southern post which should have arrived on Tuesday, is not arrived yet (Friday) so that letters by that cannot be yet acknoleged. I inclose you some seeds of the Acacia Farnesiana, the most delicious flowering shrub in the world. It will require to be in boxes, and to be kept in the house in the winter. I formerly made use of the South bow room for the same kind of plant, and it was quite sufficient. If they come up and you will take charge of them the next winter, I will take them off your hands afterwards. Maria is well. She has written to her aunt Eppes this week, therefore does not write to Monticello. Her letters, like Isaac’s blessings, are but one at a time.—In vegetation I have but little new for you. Yesterday for the first time I discovered that the gooseberry, the lilac and weeping willow were leafing. They might have been so two or three days. The Martins appeared here on the 21st. of April the last year, and on the same day of the year before at New York. Give my love to my dear Martha; for Anne it is storing up. Adieu my dear Sir Yours affectionately,
          
            Th: Jefferson
          
        